Order entered March 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01175-CV

                             STEVEN D. CATHCART, Appellant

                                                V.

                            DEWIGHT JONES, ET AL., Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 98750-422

                                            ORDER
       On March 11, 2019, we informed appellant his brief failed to comply with the

requirements of Texas Rule of Appellate Procedure 38 and directed him to file an amended brief

within ten days. By motions filed March 22, 2019, appellant now seeks an extension of time to

file the amended brief or, alternatively, suspension of the rules so that his deficient brief may be

considered on the merits. Appellant also asks a copy of his brief be sent to him.

       We have conducted a second review of appellant’s brief for compliance and ORDER as

follows. We GRANT appellant’s motions to the extent we DIRECT the Clerk of the Court to

send appellant a copy of his brief along with a copy of the clerk’s record and ORDER appellant

to amend his brief to include citations to the record. See TEX. R. APP. P. 38.1(d), (g), (i). The

amended brief shall be filed no later than May 3, 2019.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE